 



Exhibit 10.55
CONTAINER SALE AGREEMENT
     CRONOS FINANCE (BERMUDA) LIMITED (the “Seller”) and CF LEASING LTD. (the
“Borrower”), pursuant to the Purchase Agreement, dated as of August 1, 2005 (the
“Purchase Agreement”), hereby confirm their understanding with respect to the
sale by Seller to Borrower of those Containers listed on the Exhibit A attached
hereto (the “Purchased Containers”) and associated Related Transferred Assets
(collectively, the “Purchased Assets”).
     Conveyance of Containers. Seller hereby conveys, assigns and transfers to
Borrower all of Seller’s right, title and interest in, to, and under the
Purchased Assets. Such sale shall be without recourse to Seller except to the
extent provided in Section 3.3 of the Purchase Agreement.
     Seller hereby confirms that:
          (1) The sum of the Net Book Value of the Purchased Containers and as
of August 1, 2005 (the “Transfer Date”) is equal to $73,750,101 and the Purchase
Price for such Purchased Assets is $73,750,101. Such Purchase Price will be
payable on the Transfer Date and shall consist of a cash payment of $73,750,101.
          (2) As of the Transfer Date, Seller is Solvent and will not be
rendered insolvent by the transactions contemplated hereby nor is it aware of
any pending insolvency; Seller is paying its debts as they become due and, after
giving effect to the transactions contemplated hereby, will have adequate
capital to conduct its business.
          (3) Each Purchased Asset complies in all material respects with the
Container Representations and Warranties made by Seller pursuant to the Purchase
Agreement.
     All terms and conditions of the Purchase Agreement with respect to Seller
and the Purchased Containers are hereby ratified, confirmed and incorporated
herein, provided that in the event of any conflict, the provisions of this
Container Sale Agreement shall control over the conflicting provisions of the
Purchase Agreement.
     This Container Sale Agreement shall be construed in accordance with and
governed by the substantive laws of the State of New York (without regard to
choice of law principles) applicable to agreements made and to be performed
therein and the obligations, rights, and remedies of the parties under this
Container Sale Agreement shall be determined in accordance with such laws.

 



--------------------------------------------------------------------------------



 



     Terms capitalized herein and not defined herein shall have their respective
meanings as set forth in the Purchase Agreement.
          IN WITNESS WHEREOF, the Seller and the Borrower have caused this
Container Sale Agreement to be duly executed by their respective officers as of
this 1st day of August, 2005.

                  CRONOS FINANCE (BERMUDA) LIMITED    
 
           
 
  By: /s/ Peter J. Younger    
 
         
 
  Name:   Peter J. Younger    
 
  Title:   Director    
 
           
 
  CF LEASING LTD.    
 
           
 
  By: /s/ Dennis J. Tietz    
 
         
 
  Name:   Dennis J. Tietz    
 
  Title:   Director    

 